ON REHEARING.
Rehearing granted in Thomas v. Morton Salt Co., 253 Mich. 613, involved rehearing in this case, 254 Mich. 179. The ThomasCase, having been affirmed again, ante, 231, this case must have like result.
We are now asked to set aside the award as inadequate. This point was not raised on certiorari, nor urged before decision, and may not be considered now. Booker v. Grand Rapids MedicalCollege, 156 Mich. 95 (24 L.R.A. [N. S.] 447).
Affirmed.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.